DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 6/29/2021, 7/25/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “planning circuit” and “control circuit” in claims 1, 2, 5, 10, 15, and 16. “Planning circuit” and “control circuit” appear to correspond to computer software modules/functions of the autonomous vehicle computer system as described in [0077] of the originally filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “applying the respective torque signal to the steering angle” in line 5 of claim 7 render the claim indefinite because it is not clear how a torque signal is to be applied to a steering angle and which steering angle the limitation being referenced. To promote compact prosecution, the Examiner interprets that the torque signal is applied to the steering system  to achieve the expected steering angle.
The limitation “operating the vehicle at the steering angle …” in line 6 of claim 7 render the claim indefinite because it is not clear which steering angle the vehicle is being operated with among the claimed steering angle. To promote compact prosecution, the Examiner interprets the steering angle the vehicle operates with should be the expected steering angle.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moreillon et al. (US 2020/0290668 A1).
For claim 1, Moreillon discloses a computer-implemented method comprising: determining, by a planning circuit onboard an vehicle and connected to an electric power steering (EPS) system of the vehicle, a compensatory torque signal to modify an actual steering angle of a steering wheel of the vehicle to match an expected steering angle of the steering wheel (Fig. 1, abstract, para. 0009, 0057, 0058, where the target torque and the compensation object load is the compensatory torque signal that modify the actual steering angle of the steering of the vehicle to match a targeted steering angle); 
transmitting, by the planning circuit, the compensatory torque signal to a control circuit that controls the steering angle of the steering wheel (Para. 0052, 0057, 0058, where the compensation object load torque is fed to the controller that controls the steering angle of the steering wheel); 
modifying, by the EPS, the actual steering angle based on the compensatory torque signal resulting in a modified steering angle; and operating, using the control circuit, the vehicle based on the modified steering angle (Para. 0048, 0049, 0076, 0077, where the actual steering angle is modified based on the compensation object load torque, disturbance torque and the target steering torque for controlling the vehicle steering based on the modified steering angle).

For claim 2, Moreillon discloses the method of claim 1, further comprising: transmitting, by the planning circuit and to the control circuit, a base torque signal that applies a torque on the steering wheel (Para. 0048, 0057, 0058, where the target steering torque is the base torque signal that is transmitted and applies torque to the steering wheel); and modifying the base torque signal in accordance with the compensatory torque signal (Para. 0045, 0076, 0077, where the base torque signal is modified with the compensatory torque signal).

For claim 3, Moreillon discloses he method of claim 2, wherein modifying the base torque signal in accordance with the compensatory torque signal comprises adding a magnitude of the compensatory torque signal to a magnitude of the base torque signal (Para. 0045, 0076, 0077, where the torque value of the compensatory torque signal and the torque value of the target torque signal correspond to the magnitude of the amount of torque apply to the steering system, which are added or combined together to achieve the modified torque).

For claim 5, Moreillon discloses the method of claim 1, wherein the compensatory torque signal is transmitted to the control circuit as a feedforward signal (Para. 0070, where feedforward controller feed compensation value to the steering controller for improve control responsiveness).

For claim 6, Moreillon discloses the method of claim 1, further comprising generating a plurality of compensatory torque signals, each generated compensatory torque signal comprising a respective torque signal to apply to the steering wheel (Para. 0041-0045, 0058, where plurality of compensatory torque signal corresponding to various torque disturbances are being applied to the steering wheel).

For claim 10, Moreillon discloses the method of claim 1, further comprising: determining, by the planning circuit, operating conditions of the vehicle; and modifying the compensatory torque signal according to the operating conditions (Para. 0041, 0045, where the compensation object load is based on real-time operating conditions of the vehicle, which include road surface conditions).

For claim 11, Moreillon discloses the method of claim 10, wherein the compensatory torque signal is modified according to the operating conditions in real-time (Para. 0041, 0045, where the compensation object load is based on real-time operating conditions of the vehicle, which include road surface conditions).

For claim 13, Moreillon discloses the method of claim 10, wherein the operating conditions comprise road conditions on which the vehicle is driven (Para. 0041, 0045, where the compensation object load is based on real-time operating conditions of the vehicle, which include road surface conditions).

For claim 14, Moreillon discloses the method of claim 10, but does not explicitly disclose wherein the operating conditions comprise load carried by the vehicle. However, Moreillon discloses a disturbance torque based on road surface load torque and friction torque has direct relationship and affect by the load of the vehicle, which the load being carried by the vehicle would be taken into account.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreillon et al. (US 2020/0290668 A1).
For claim 4, Moreillon discloses the method of claim 2, wherein at least one of the compensatory torque signal or the base torque signal is associated with current (Fig. 2, para. 0051, 0060-0062), but does not explicitly disclose the signal is a voltage. However, it is common knowledge for one of ordinary skill in the art that current has a direct relationship with voltage in electronic systems and therefore it would have been obvious for one of ordinary skill in the art that voltage can be substitute with current in representing the signal that would achieve the same and predictable results of modifying the steering wheel angle control based on the modified torque values.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreillon et al. (US 2020/0290668 A1) as applied to claim 6 above, and further in view of Tsubaki (US 2019/0359247 A1).
For claim 7, Moreillon discloses the method of claim 6, wherein generating the plurality of compensatory torque signals comprises, for each generated compensatory torque signal: 
determining an expected steering angle of the steering wheel for the respective torque signal; applying the respective torque signal to the steering angle (Abstract, para. 0009, 0048, where the target steering angles area applied based on respective target torque signals); 
operating the vehicle at the steering angle at a pre-determined speed (Fig. 3, para. 0055, where the vehicle is being operated with an association between steering angle and vehicle speed), where the vehicle is being operated at pre-determined speed corresponding to target steering angle); and determining an actual steering angle of the steering wheel for the respective torque signal (Para. 0057, 0067, where the actual steering angle is measured).
However, Moreillon does not specifically disclose storing the generated compensatory torque signal and the actual steering angle as a data pair. Tsubaki in the same field of the art discloses storing generated compensatory torque signal and actual steering angle in a compensation map associating the parameters as a data pair (Abstract, para. 0022, 0067, 0077, 0078). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Moreillon to storing the generated compensatory torque signal and the actual steering angle as a data pair, taught by Tsubaki to improve the responsiveness in the steering angle control by using previously determined compensatory signal that compensate for the controls.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreillon et al. (US 2020/0290668 A1) as applied to claim 6 above, and further in view of Hara et al. (US 2020/0180692 A1).
For claim 8, Moreillon discloses the method of claim 6, but does not specifically disclose wherein determining the expected steering angle of the steering wheel for the respective torque signal comprises curve fitting a polynomial surface that relates vehicle speed and steering angle to applied torque. Hara in the same field of the art discloses determining the expected steering angle of the steering wheel for the respective torque signal comprises curve fitting a polynomial surface that relates vehicle speed and steering angle to applied torque (Abstract, para. 0005, 0012). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Moreillon to determining the expected steering angle of the steering wheel for the respective torque signal comprises curve fitting a polynomial surface that relates vehicle speed and steering angle to applied torque, taught by Hara to determine a smooth trajectory for the vehicle to travel based on the determined steering torque.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreillon et al. (US 2020/0290668 A1) as applied to claim 1 above, and further in view of Miyatani et al. (US 2018/0297631 A1).
For claim 9, Moreillon discloses the method of claim 1, further comprising: determining a difference between the expected steering angle and the actual steering angle (Para. 0009, 0067, 0099, where the steering angles differences or deviations are determined), but does not specifically disclose in accordance with a determination that the difference exceeds a predetermined threshold, operating the vehicle to a target location. Miyatani in the same field of the art discloses the steering system comprises in accordance with a determination that the difference exceeds a predetermined threshold, operating the vehicle to a target location (Para. 0037, 0038, 0052, where when it is determined that the difference between the expected and actual steering angle exceeds predetermined value, the vehicle is operated to stop at a safe place). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Moreillon to operating the vehicle to a target location in accordance with a determination that the difference between the expected and actual steering angle exceeds a predetermined threshold, taught by Miyatani to improve the safety operations of the vehicle in the case of issues or malfunctions relate to the vehicle occurs.

Claim(s) 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreillon et al. (US 2020/0290668 A1) as applied to claim 10 above, and further in view of Wang et al. (US 2018/0346021 A1).
For claim 12, Moreillon discloses the method of claim 10, but does not specifically disclose the operating conditions comprise weather conditions in which the vehicle is operated. Wang in the same field of the art discloses the operating conditions comprise weather conditions in which the vehicle is operated (Fig. 9, para. 0028, 0040, where weather conditions data modifies the steering torque control of the vehicle). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Moreillon to operating conditions comprise weather conditions in which the vehicle is operated, taught by Wang to improve the accuracy in operating the steering of the vehicle adapts to various conditions of the road.

For claim 15, Moreillon discloses the method of claim 10, but does not specifically disclose the operating conditions comprise driving conditions stored by the planning circuit in a passenger profile comprising driving preferences of one or more passengers of the vehicle. Wang in the same field of the art discloses the operating conditions comprise driving conditions stored by the planning circuit in a passenger profile comprising driving preferences of one or more passengers of the vehicle (Para. 0040, 0046, 0052, where the driving conditions that modifies the steering torque controls are based on driving modes selected by a driver and/or passenger). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Moreillon to includes driving conditions stored by the planning circuit in a passenger profile comprising driving preferences of one or more passengers of the vehicle, taught by Wang in order to operate the steering of the vehicle that comply with passenger selections that may improve ride comforts.

For claim 16, Moreillon discloses the method of claim 10, but does not specifically disclose further comprising receiving, by the planning circuit, an instruction to modify the compensatory torque signal from a remote location remote to the vehicle, wherein the compensatory torque signal is modified in response to receiving the instruction from the remote location. However, Wang in the same field of the art discloses receiving, by the planning circuit, an instruction to modify the compensatory torque signal from a remote location remote to the vehicle, wherein the compensatory torque signal is modified in response to receiving the instruction from the remote location (Para. 0028, where various navigation and road condition data receives from the remote entities remote to the vehicle through the communication system, modifying the compensatory torque based on the navigation and road condition instruction). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Moreillon to modify the compensatory torque signal in response to receiving the instruction from the remote location, taught by Wang to dynamically and conveniently modify the operations of vehicles at locations remote from the vehicles.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,014,606. Although the claims at issue are not identical, they are not patentably distinct from each other because except for the limitation in the applying step of claim 7 of the present application, which is rejected under 35 U.S.C. 112(b) being indefinite not identical to the respective applying step in claim 1 of the Patent, the limitation in claims 1, 2, 4, 6, and 7 of the present application are identical to the limitation in claim 1 of the Patent. 
Further, claims 3, 5 and 8-16 of the present application are identical to claims 2-12 of the Patent respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 20210253161) Yoshida et al. discloses a motor control device controlling steering of the vehicle automatically determining the differences between expected and actual steering angles.
(US 20210179142) Horibe et al. discloses a vehicle control modification system based on received road conditions including the modifications of steering torque operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661